Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Claims
1.	The following is a Final Office Action in response to the Application filed on 07/25/2019 and the Amendments & Remarks received on 05/02/2022.
2.	Claims 4, 9, and 21 are cancelled.
3.	Claims 1,2, 5-8, 10-13, 15, 16, 18-20, and 22 are amended.
4.	Claim 23 is new
5.	Claims 1-3, 5-8, 10-20, and 22-23 are pending
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	Claims 1-3, 5-8, 10-20, and 22-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-3, 5-8, 10-20, and 22-23 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
8.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

9.	Claims 1-3, 5-7, 22, and 23 are directed to a system, claims 8, and 10-14 are directed to a method, and 15-20 are directed to a non-transitory machine-readable medium. Claims 1-3, 5-8, and 10-22 fall within one of the four statutory categories of invention. 
10.	In claim 1, and corresponding representative 8, and 15, the limitations that define an abstract idea (in bold) are below:
A system of a first service provider, comprising: a non-transitory memory; and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, from a user device associated with a user, credential data for logging the user into a first user account with the first service provider,
providing, on the user device, a user interface associated with the first service provider for accessing a first function associated with the first user account and executable by a first server based on the credential data;  
determining that the first user account is linked to a second user account with a second service provider based on a second user account access token stored in the first user account and associated with the second user account, and that the first user account is linked to a third user account with a third service provider based on a third user account access token stored in the first account and associated with the third user account; and 
without requiring the user to log into the second user account with the second service provider or the third user account with the third service provider: 
retrieving, using the second user account access token and through an application programming interface (API) of the second service provider from the second server associated with the second service provider, information related to a second function associated with the second user account and executable by the second server associated with the second service provider, 
retrieving, using the third user account access token and through an API of the third service provider from a third server associated with the third service provider, information related to a third function associated with the third user account and executable by the third server associated with the third service provider;
determining a composite function based on the information related to the second function and the information related to the third function, wherein the composite function requires a sequential execution of second function, first function, and the third function;
incorporating, into the user interface presented on the user device, selectable element for initiating the composite function; 
in response to receiving a selection of the selectable element via the user interface, performing the composite function for the user by (i) transmitting one or more first API calls and the second user account access token to the second server associated with the second service provider for executing the second function, (ii) in response to receiving an indication of a completion of the second function from the second server associated with the second service provider, executing the first function based on the indication, and (iii) in response to executing the first function, transmitting one or more second API calls and the third user account access token to the third server associated with the third service provider for executing the third function based on a result from executing the first function; 
obtaining, from the third server, data associated with a response from the executing the third function; 
formatting the data according to a format associated with the first user interface; and 
presenting, on the user interface, the formatted data as an indication of performing the composite function.
11.	In claims 1, and corresponding representative claims 8 and 15, the limitations of receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
12.	Independent claim 1, and corresponding claims 8 and 15, recites the components and elements. of “non-transitory memory”, “hardware processors”, “user device”, and “application programming interface (API)”, and “server” , each of the additional limitations is no more than mere instructions to apply the judicial exception using a generic computer component (hardware processor, user device). The combination of these additional components is no more than more than linking the use of the judicial exception to a particular technological environment or field of use. The additional elements of using a server and application programming interface associating the user account to access a user account access token, the mere nominal recitation of a generic content server does not take it out of methods of organizing human activity because allowing “access” is managing interactions with the users. Accordingly, even in combination, these additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims 1 and corresponding representative 8 and 15, are directed to an abstract idea
13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) 
The components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610. For example, the processor 614 can perform the two-way accounts onboarding and linking functionalities described herein according to the processes 300 and 500. (Specification: Paragraph [0074])
Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 614 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as the system memory component 610, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise the bus 612. In one embodiment, the logic is encoded in non- transitory computer readable medium. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave, optical, and infrared data communications. (Specification: Paragraph [0075])
The computer system 600 includes a bus 612 or other communication mechanism for communicating information data, signals, and information between various components of the computer system 600. The components include an input/output (I/O) component 604 that processes a user (i.e., sender, recipient, service provider) action, such as selecting keys from a keypad/keyboard, selecting one or more buttons or links, etc., and sends a corresponding signal to the bus 612. The I/O component 604 may also include an output component, such as a display 602 and a cursor control 608 (such as a keyboard, keypad, mouse, etc.). (Specification: Paragraph [0073])
14.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to service providers such as “a payment service provider such as PayPal®, Inc., of San Jose, California, USA, a bank, a social network platform, an e-mail service provider, an online merchant, etc.” (Specification: Paragraph [00012) and user accounts such as accounts such as accounts representing “natural person, a group of people, a community, and/or a business entity or even a bot. Examples of business entities include merchant sites, resource information sites, utility sites, real estate management sites, social networking sites, etc.” (Specification: Paragraph [0024]) available in the relevant field. These additional elements amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept. Therefore, the judicial exception is not integrated into a practical application
15.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 15 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims do not recite any improvements to the generic computing component. The claims are directed to an abstract idea without significantly more.
16.	Dependent claims 2-3, 7, 14, and 17 further recite the limitations of retrieving, from the second server associated with the second service provider, activity data associated with activities of the second user account based on the second user account access token; and presenting, on the user interface, the activity data, and wherein the activity data is related to a set of transactions that the second service provider processed for the second user account, wherein the operations further comprise storing the second user account access token and the third user account access token in a persistent storage, and storing the second user account access token in association with the first user account. These recited limitations are step for retrieving, accessing, and managing link accounts utilizing access tokens. Therefore, the amended claims, as drafted, does not fall out of the grouping of an abstract idea related to certain method of organizing human activity.
17.	This judicial exception is not integrated into a practical application. The limitations of 
retrieving, from the second server associated with the second service provider, activity data associated with activities of the second user account based on the second user account access token, presenting, on the user interface, the activity data, and wherein the activity data is related to a set of transactions that the second service provider processed for the second user account The limitations are recited at high-level of generality (i.e. generic device performing generic computer functions of retrieving and associating financial data to one or more user accounts and displaying the response and results in the first user interface) such that it amounts no more than mere instructions to apply the exaction using a generic computer component.  The limitations of wherein the operations further comprise storing the second user account access token and the third user account access token in a persistent storage, and storing the second user account access token in association with the first user account. The mere nominal recitation of a generic persistent storage device does not take the claim out of the methods of organizing human activity (i.e. storing information and managing interactions on a generic device). Therefore, the claims are directed to an abstract idea.
18.	The additional components of “server” and “persistent storage” and the additional element of “access token”. The additional components and elements are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2-3, 7, 14 and 17 are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 6, 10 13, 16, 18, and 23 further recite limitations of wherein the composite function comprises using funds from the, to the second service provider server, a first user account access token for accessing the first user account, in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second service provider server, wherein the transaction data represents transactions processed by the first service provider server for the first user account, wherein the user interface is a first user interface, receiving, from the user device via the first user interface, a request to create the second user account for the user with the second service provider server, based on the request to create the second user account, redirecting the user device to a second user interface associated with the second service provider server, wherein the redirecting comprises transmitting information associated with the first user account to the second service provider server; receiving, from the second service provider, the second user account access token for accessing the second user account, retrieving, from the second service provider server, activity data associated with activities of the second user account based on the second user account access token, presenting, on the first user interface, the activity data, and wherein the activity data comprises an account balance of the second user account. These recited limitations are step for creating, accessing, and managing link accounts. Therefore, the amended claims, as drafted, does not fall out of the grouping of an abstract idea related to certain method of organizing human activity. 
20.	The judicial exception is not integrated into a practical application because in particular, the limitations recite wherein the composite function comprises using funds from thethe above steps are recited at a high-level of generality (i.e., as a generic device performing generic computer functions of transmitting, receiving, and presenting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Additional transmitting information, API calls, and transaction data to the server amounts to insignificant extra-solution activity. 
21.	The additional components of “user device” and “server” and the additional elements of “access token”.  The additional components and additional elements are recited at a high level of generality and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 6, 10, 13, 16, 18 and 23 are directed to an ineligible judicial exception without any significant more.
22.	Dependent claims 5, 11, 12, 19, 20, and 22 further recite limitations of wherein the executing the second function comprises transferring funds from the second user account with the second service provider to the first user account, wherein the executing the first function comprises transferring the funds from the first user account to the third user account with the third service provider, wherein the executing the second function comprises transferring funds from the second user account with the second service provider server to the first user account, wherein the executing the first function comprises transferring the funds from the first user account to the third user account with the third service provider server, and wherein the executing the third function comprises performing a purchase transaction through the third user account using the funds transferred from the first user account to the third user account, wherein the composite function comprises using funds from the second user account to perform a payment transaction through the third user account, wherein executing the second function comprises transferring funds from the second user account with the second service provider server to the first user account, wherein the executing the first function comprises transferring the funds from the first user account to the third user account with the third service provider server, and wherein the executing the third function comprises performing a payment transaction through the third user account using the funds transferred from the first user account to the third user account, wherein the composite function comprises using funds from the second user account to perform a payment transaction through the third user account, transmitting, to the second server associated with the second service provider, a first user account access token for accessing the first user account, and in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second server, wherein the transaction data represents transactions processed by the first service provider for the first user account. The claims are directed to receiving, accessing, associating financial data with a user specifically to associate (i.e. linking) online accounts with various online service providers in real-time are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
23.	This judicial exception is not integrated into a practical application. The above claims 5, 11, 12, 19, 20, and 22 as a whole merely describes how to generally “apply” the concept of requesting, receiving, and transmitting information for accessing tokens to link one more user accounts in  a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform receiving, generating, and linking information. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
24.	The additional components of “server”, “non-transitory machine-readable medium” and additional elements of “access token”, “user interface, and “API”.  The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 5, 11, 12, 19, and 20, and 22   are directed to an ineligible judicial exception without any significant more.
25.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-3, 5-8, 10-20, and 22-23 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter

Claim Rejections - 35 USC § 102
 
26.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
27.	Claims 1-3, 5-8, 10-20, and 22-23  are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Hockey et. al (US. Patent Application Publication No. 2019/0318122; hereafter known as Hockey) 

28.	In claim 1: Hockey discloses,
A system of a first service provider (i.e., service providers and so on), comprising: a non-transitory memory (i.e., non-transitory memory); and (Hockey: Paragraph [0614], [0618], [0619])
one or more hardware processors coupled with the non-transitory memory (i.e., can include one or more of: a processor; a transitory memory; a non-transitory memory; a display; a user input system; a wireless or wired communication module; and so on) and configured to read instructions from the non-transitory memory to cause the system to perform operations (i.e., configured to store program instructions executable by the processor in the non-transitory memory)  comprising: (Hockey: Paragraph [618], [0619], [0677])
receiving, from a user device associated with a user (i.e., data management platform 2008 that communicably couples to the user device), credential data for logging the user into a first user account with the first service provider; (i.e., operates a user interface user interface of the user device to provide credentials to the data management platform that permit the data management platform to access one or more remote data source servers.) (Hockey: Paragraph [0537], [0546])
providing, on the user device, a user interface associated with the first service provided for accessing a first function associated with the first user account and executable by a first server based on the credential data; (i.e., provides a credential to access the remote data source that permit the data management platform to access one or more remote data source, the data management platform can instantiate or operate the remote account interface to communicate with the remote data source to obtain financial information and so on and where data management platform 2008 to access one or more remote data source servers.)  (Hockey: Paragraph [0546], [0547], [0549])
determining that the first user account is linked to a second user account with a second service provider (i.e., with a data management platform selecting one or more remote data sources and the data management platform can instantiate or operate the remote account interface  to communicate with the remote data source  to obtain private financial data from the remote data source. The private financial data can include, without limitation linked account information) based on a second user account access token stored in the first user account (i.e., data management platform includes a report manager The report manager can be communicably coupled to the token database where  the report manager can access data contained in the database and, additionally, data stored in the remote data server (e.g., via accessing and supplying the appropriate token from the token database) and associated with the second user account, and associated with the second user account, and that the first user account is linked to a third user account with a third service provider based on a third user account access token stored in the first account and associated with the third user account; and (i.e., data management platform 2102. As shown in FIG. 21B, tokens may be used by the first third-party system in accessing financial/asset reports from the report manager and the data management platform 2102 may access the token database 2132 to retrieve the token associated with the remote data server 2106. Once the token is obtained, the data management platform 2102 can access the remote data server 2106, obtain the requested data, and forward the requested data to the third-party server) (Hockey: Paragraph [0549] [0598] [0603], [0605], [0614], [0652])
without requiring the user to log into the second user account with the second service provider or the third user account with the third service provider: (i.e., action may include enabling the user to select a specific account from a plurality of accounts via an interactive user interface presented to the user by the permissions plug-in. In some instances, user account information may be obtained by analysis of documents (e.g., PDFs of account statements) that may be available from the external user account system and proxy instance may store and maintain information required for subsequent access. The external institutions may restrict access to set sessions, which may expire after some amount of time or may require reconfirming user credentials. Thus, when an API request for an account occurs after a communication session has expired, then the method may automatically set up a new session using the previous user credentials and proxy instance credentials) (Hockey: Paragraph [0352], [0463] [0465])
retrieving, using the second user access token and  through an application programming interface (API) of the second service provider from a second server associated with the second service provider, information related to a second set of functions associated with the second user account and executable by the second server associated with the second service provider,(i.e., permissions management system 1304 may generate and store an API access key (e.g., a unique identifier) similar to the token that may be used by the external user-facing system/application 1308 to request user account data and  any other information transmitted during the interactions described below may be communicated via normalized API requests and the permissions management system 1304 may interface with the external user account system, using the token, to initiate or enable access to the user account data associated with the user) (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
retrieving, using the third user account access token and through an API of the third service provider from a third server associated with the third service provider, information related to a third function associated with the third user account and executable by the third server associated with the third service provider; (i.e., the data management platform includes a report manager coupled to the token database and to the API where the report manager can access data contained in the database and, additionally, data stored in the remote data server  (e.g., via accessing and supplying the appropriate token from the token database and the report manager 2134 can be communicably coupled to one or more institutional databases (e.g., banking or financial institutions, and so on) and a report is generated—including data obtained from any or all of the database then the he report can be transmitted to any appropriate party, such as the third-party server). (Hockey: Paragraph [0605], [0606], [0608]) 
determining a composite function based on the information related to the second function and the information related to the third function, wherein the composite function requires a sequential execution of second function, first function, and the third function; (i.e., data management platform described above that can be facilitated by the various user interfaces can include displaying data obtained by querying a database of the data management platform; receiving a request from the data management platform to authorize disclosure of certain private data to a third-party; modifying a request from a third-party for private data; deactivating access previously granted; selecting one or more financial accounts; and so on) (Hockey: Paragraph [0341], [0351[, [0614], [0642]) 
incorporating, into the user interface presented on the user device, selectable element for initiating the composite function; (i.e., electronic device providing a user interface 2204a to select one or more banking or financial institutions from a list and in some cases, more than one financial institution of the selectable financial institutions can be selected at a time) (Hockey: Paragraph [0379] [0622], [0627] [0678], Fig. 22A) 
in response to receiving a selection of the selectable element via the user interface, performing the composite function for the user (i.e., data management platform described above that can be facilitated by the various user interfaces can include displaying data obtained by querying a database of the data management platform; receiving a request from the data management platform to authorize disclosure of certain private data to a third-party; modifying a request from a third-party for private data; deactivating access previously granted; selecting one or more financial accounts; and so on) (Hockey: Paragraph [0614], [0642], [0678])
by (i) transmitting one or more first API calls and the second user account access token to the second server associated with the second service provider for executing the second function, (ii) in response to receiving an indication of a completion of the second function from the second server associated with the second service provider, executing the first function based on the indication, and (iii) in response to executing the first function, transmitting one or more second API calls and the third user account access token to the third server associated with the result from executing the first function;  (i.e., options can be presented in the summary  of the user interface may include transfer information the electronic device  receives a request from a data management platform—such as described herein—for permission to distribute and/or disclose primate data to a third-party. The user may be selected to modify, approve, or deny any requested data related to transaction and via the API 110) for applications and services that can facilitate the process of transferring funds.) (Hockey: Paragraph [0380], [0638], [0643], [0644], [0646])
obtaining, from the third server, data associated with a response from the executing the third function; (i.e., Responsive to the normalized API request: transaction information of each account endpoint of the normalized API request is collected by using an application proxy instance) (Hockey: Paragraph [0145] [0389] [0601])
formatting the data according to a format associated with the user interface; and (i.e., system may include generation of proxy, virtualized, or simulated instances of software applications that are configured to interface with external systems via public or non-public application programming interfaces (APIs) such that the data may be normalized and provided to other software systems via a normalized API for example may be limited to only the user interface format.) (Hockey: Paragraph [0068] [0099] [0246], [0306])  
presenting, on the user interface, the formatted data as an indication of performing the composite function. (i.e., data are automatically and dynamically retrieved and processed in response to application programming interface (API) requests and other user inputs, and the retrieved data is efficiently and compactly accessible to a customer or user also via normalized API responses from the system or in the form of asset/financial reports include institution protocol sub-module, which defines a mapping between provided API 110 functionality) (Hockey: Paragraph [0070] [0142] [0328][0341]) 
29.	In claim 2: Hockey discloses the system of supra, including wherein the operations further comprise: 
retrieving, from the second server associated with the second service provider, activity data associated with activities of the second user account based on the second user account access token; (i.e., obtain information from the remote data source may be configured to request data from a documented API an account server may not expose an API at all. In this case, the remote account interface may be implemented to simulate an instance of an authorized application, such as a first-party software application or web interface, in order to obtain data  and providing one or more credentials for the data management platform to access a remote data source; displaying data obtained by querying a database of the data management platform receiving a request from the data management platform to authorize disclosure of certain private data to a third-party; modifying a request from a third-party for private data and various tokens associated with particular databases, accounts including received tokens to access the remote data) (Hockey: Paragraph [0541],[0607],[0608], [0614]) and 
presenting, on the user interface, the activity data. (i.e., user interface that can be presented by a display of a user device in communication with a data management platform such as displaying information, summarizing information, providing selections to display different types of information) (Hockey: Paragraph [0611], [0613])   
30.	In claim 3: Hockey discloses the system in supra, including wherein the activity data is related to a set of transactions (i.e., initiating transactions related to the account) that the second service provider processed for the second user account. (i.e., user account information may be obtained and processed) (Hockey: Paragraph [0064], [0068], [0069])
31.	In claim 5: Hockey discloses the system of supra, including wherein the executing the second function comprises transferring funds from the second user account with the second service provider to the first user account, wherein the executing the first function comprises transferring the funds from the first user account to the third user account with the third service provider, and (i.e.,  system assigning an asset token which is shared with the lender system the linking of financial accounts to a user account can preferably repeated for any number of user accounts where the API service 110 can provide an interface into a variety of information and action resources, for example, API triggers or facilitates performing some action. For example, an API call may be used in transferring money,) (Hockey: Paragraph [0328], [0332], [0337], [0603]) wherein the executing the third function comprises performing a purchase through the third user account using the funds transferred from the first user account to the third user account. (i.e., The API may additionally be used to trigger or facilitate performing some action. For example, an API call may be used in transferring money, updating account information, setting up alerts, or performing any suitable action.) (Hockey: Paragraph 0337])
32.	 In claim 6: Hockey discloses the system in supra, including wherein the composite function comprises using funds from the second user account to perform a payment transaction through the third user account, (i.e., secure permissioning of access to user accounts and the secure distribution of aggregated user account data can include generating a user account report of a user account. system assigning an asset token which is shared with the lender system the linking of financial accounts to a user account can preferably repeated for any number of user accounts where the API service 110 can provide an interface into a variety of information and action resources, for example, API triggers or facilitates performing some action. For example, an API call may be used in transferring money) (Hockey: Paragraph [0261], [0262], [0263],[0037])
33.	In claim 7: Hockey discloses the system in supra, including wherein the operations further comprise storing the second user account access token and the third user account access token in a persistent storage. (i.e., database storing the relevant report token information, stores the account identifier in a secure and persistent data store for subsequent access to the financial report) (Hockey: Paragraph [0294], [0298], [0300])
34.	In claim 8: Hockey discloses,
A method, comprising: (Hockey: Paragraph [0002])
receiving, by one or more hardware processors (Hockey: Paragraph [618], [0619], [0677]) associated with a first service provider server and from a user device associated with a user (Hockey: Paragraph [0614], [0618], [0619]), credential data for logging the user into a first user account with the first service provider server; (Hockey: Paragraph [0546], [0547], [0549])
providing, on the user device by the one or more hardware processors, a user interface associated with the first service provider server, wherein the first user interface is configured to provide the user access to a first function associated with the first user account and executable by the first service provider server based on the credential data; (Hockey: Paragraph [0546], [0547], [0549])
determining, by the one or more hardware processors, that the first user account is linked to a second user account of the user with a second service provider server and a third user account of the user with a third service provider server; (Hockey: Paragraph [0549] [0598] [0603], [0605], [0614], [0652])

retrieving, by the one or more hardware processors, a second user account access token for accessing the second user account and a third user account access token for accessing the third user account; and (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
without requiring the user to log into the second user account or the third user account:(Hockey: Paragraph [0352], [0463] [0465])
retrieving, by the one or more hardware processors through a first application programming interface (API) of the second service provider server using the second user account access token, information related to a second function associated with the second user account and executable by the second service provider server; (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
retrieving, by the one or more hardware processors through a second API of the third service provider server using the third user account access token, information related to a third function associated with the third user account and executable by the third service provider server; (Hockey: Paragraph [0605], [0606], [0608]) 
determining, by the one or more hardware processors, a composite function based on the information related to the second function and the information related to the third function,  wherein the composite function comprises a sequential execution of the second function, the first function and the third function;  (Hockey: Paragraph [0341], [0351[, [0614], [0642])
presenting, by the one or more hardware processors on the first user interface, a set of selectable elements for initiating the second set of functions associated with the second user account and the third set of functions; (Hockey: Paragraph [0379] [0622], [0627] Fig. 22A)
receiving, by the one or more hardware processors via the first user interface, a selection of a particular selectable element from the set of selectable elements, Page 5 of 20Appl. No.: 16/521,971wherein the particular selectable element corresponds to a particular function in the third set of functions; (Hockey: Paragraph [0146] [0622] [0626], [0627])
in response to receiving a request for initiating the composite function, performing, by the one or more hardware processors, the particular function for the user by (Hockey: Paragraph [0379],[0638])  (i) executing a first function from the first set of functions and (Hockey: Paragraph [0378], [0380], [0603], [0604]) (ii) transmitting one or more API calls and the second user account access token to the second service provider server for executing a second function a result from executing the first function; (Hockey: Paragraph [0380], [0638], [0643], [0644], [0646])
 obtaining, by the one or more hardware processors from the third service provider server, data associated with a response from the executing the third function; (Hockey: Paragraph [0145] [0389] [0601])
formatting, by the one or more hardware processors, the data according to a format associated with the user interface; and (Hockey: Paragraph [0068] [0099] [0246], [0306])
integrating the formatted data within the user interface as an indication of performing the composite function. (Hockey: Paragraph [0070] [0142] [0328][0341])
35.	In claim 10: Hockey discloses the method in supra, further comprising:
transmitting, to the second service provider server, a first user account access token for accessing the first user account; and (Hockey: Paragraph [0506], [0604])
in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second service provider server, wherein the transaction data represents transactions processed by the first service provider server for the first user account. (Hockey: Paragraph [0147], [0531])
36.	In claim 11: Hockey discloses the method in supra, including wherein the executing the second function comprises transferring funds from the second user account with the second service provider server to the first user account, wherein the executing the first function comprises transferring the funds from the first user account (i.e., data management platform) to the third user account with the third service provider server, and (i.e.,  system assigning an asset token S2808 which is shared with the lender system the linking of financial accounts to a user account can preferably repeated for any number of user accounts) (Hockey: Paragraph [0328], [0332], [0337[, [0603]) wherein the executing the third function comprises performing a purchase transaction through the third user account using the funds transferred from the first user account to the third user account. (Hockey: Paragraph 0337])
37.	In claim 12: Hockey discloses the method of supra, including wherein the composite function comprises using funds from the second user account to perform a payment transaction through the third user account. (i.e., method can be implemented in combination with an API of a data management platform to manage creation and secure access of an asset report. a first and second third-party system can interact with the API to access the report to initiate transactions (such as a transfer of funds between accounts) (Hockey: Paragraph [0328], [0361],[0380], [0383])
38.	In claim 13: Hockey discloses the method in supra, wherein the user interface is a first user interface, and wherein the method further comprises: 
receiving, from the user device via the first user interface, a request to create the second user account for the user with the second service provider server; (i.e., additional report tokens are preferably uniquely associated with third-party entity identifiers, which may functionally be account identifiers within the data management platform. The first third-party system will preferably request the creation of additional report tokens) (Hockey: Paragraph [0307], [00309], [0310], [0313])
based on the request to create the second user account, redirecting the user device to a second user interface associated with the second service provider server (i.e., may cause the interactive user interface displayed to the user to be redirected to a page or user interface provided directly by the external user account system) ,wherein the redirecting comprises transmitting information associated with the first user account to the second service provider server; and (i.e., may generate a token that may be transmitted to the permissions management system via the user computing device 1314. This token may then be user by the permissions management system 1304 to access user account data from the external user account system) (Hockey: Paragraph [0452], [0468], [0531], [0623])
receiving, from the second service provider, the second user account access token for accessing the second user account. (Hockey: Paragraph [0317], [0318],[0319], Fig. 3)
39.	In claim 14: Hockey discloses the method in supra, including further comprising storing the second user account access token in association with the first user account. (Hockey: Paragraph [0294], [0298], [0300])
40.	 In claim 15: Hockey discloses,
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable by a machine to perform operations comprising: (Hockey: Paragraph [0619])
receiving, from a user device associated with a user, credential data for logging the user into a first user account with a first service provider server; (Hockey: Paragraph [0537], [0546])
providing, on the user device, a first user interface associated with the first service provider server based on the credential data, wherein the first user interface is configured to provide the user access to a first function associated with the first user account and executable by the first service provider server; (Hockey: Paragraph [0546], [0547], [0549])
determining that the first user account is linked to a second user account with a second service provider server different from the first service provider server based on a second user account access token stored in the first user account and associated with the second user account, and that the first user account is linked to a third user account with a third service provider server based on a third user account access token stored in the first user account and associated with the third user account; and (Hockey: Paragraph [0598] [0603], [0605], [0614], [0652]) (Hockey: Paragraph [0549] [0598] [0603], [0605], [0614], [0652])

without redirecting the user device to a second user interface associated with the second service provider server or a third user interface associated with the third service provider server:(Hockey: Paragraph [0352], [0463] [0465])
retrieving, through a first application programming interface (API) of the second service provider server from the second service provider server, information related to a second function offered through the second user interface of the second service provider server for the second user account based on the second user account access token; (Hockey: Paragraph [0439], [0448] [0451] [0454] [0601])
retrieving, through a second API of the third service provider server from the third service provider server, information related to a third function offered through the third user interface of the third service provider server for the third user account based on the third user account access token; (Hockey: Paragraph [0605], [0606], [0608])
determining a composite function based that combines the first function, the second function, and third function; (Hockey: Paragraph [0341], [0351[, [0614], [0642])
presenting, on the first user interface, a selectable element for initiating the composite function; (Hockey: Paragraph [0379] [0622], [0627] [0678], Fig. 22A)
 Page 8 of 20Appl. No.: 16/521,971in response to receiving a selection of the selectable element (Hockey: Paragraph [0379],[0638]), from the set of selectable elements, that corresponds to a particular function from the third set of functions, performing the particular function. (Hockey: Paragraph [0378], [0380], [0603], [0604]) by (i) transmitting one or more first API calls and the second user account access token to the second service provider server for executing the second function, (ii) in response to receiving an indication of a completion of the second function from the second service provider server, executing the first function based on the indication, and (iii) in response to executing the first function, transmitting one or more second API calls and the third user account access token to the third server for executing the third function based on a result from executing the first function; (Hockey: Paragraph [0380], [0638], [0643], [0644], [0646])
obtaining, from the third service provider server, data associated with a response from the executing the third function; (Hockey: Paragraph [0145] [0389] [0601])
formatting the data according to a format associated with the first user interface; and (Hockey: Paragraph [0068] [0099] [0246])  (Hockey: Paragraph [0070] [0142] [0328][0341]) 
presenting, on the first user interface, the formatted data as an indication of performing the composite function. (Hockey: Paragraph [0070] [0142] [0328])
41.	In claim 16: Hockey disclosed the non-transitory machine-readable medium of supra, including wherein the operations further 
retrieving, from the second service provider server, activity data associated with activities of the second user account based on the second user account access token; and (Hockey: Paragraph [0541],[0607],[0608], [0614]) and 
presenting, on the first user interface; the activity data. (Hockey: Paragraph [0611], [0613])    
42.	 In claim 17: Hockey discloses the claim in supra, including wherein the activity data is related to a set of transactions that the second service provider server processed for the second user account. (Hockey: Paragraph [0064], [0068], [0069])
43.	In claim 18: Hockey discloses the non-transitory machine-readable medium of supra, wherein the activity data comprises an account balance of the second user account. (i.e., the data management platform can operate the remote account interface to communicate with the remote data source to obtain private financial data from the remote data source and the private financial data can include, without limitation: account information, balance information) (Hockey: Paragraph [0549]) 
44.	In claim 19: Hockey discloses the non-transitory machine-readable medium of supra, including wherein executing the second function comprises transferring funds from the second user account with the second service provider server to the first user account, wherein the executing the first function comprises transferring the funds from the first user account to the third user account with the third service provider server, and (Hockey: Paragraph [0328], [0332], [0337],[0603]) wherein the executing the third function comprises performing a payment transaction through the third user account using the funds transferred from the first user account to the third user account. (Hockey: Paragraph 0337])
45.	In claim 20: Hockey discloses the non-transitory machine-readable medium of supra, including wherein the composite function comprises using funds from the second user account to perform a payment transaction through the third user account. (Hockey: Paragraph [0261], [0262], [0263],[0037])
46.	In claim 22: Hockey discloses the system of supra, including wherein the operations further comprise:
transmitting, to the second server associated with the second service provider, a first user account access token for accessing the first user account; and (i.e., sharing a second report token for the financial report, and providing a second third-party system access to the user account report through the second report token) (Hockey: Paragraph [0263])
in response to receiving an information request comprising the first user account access token, transmitting transaction data associated with the first user account to the second server, wherein the transaction data represents transactions processed by the first service provider for the first user account. (i.e., may include providing a management user interface to a user and regulating access to the user account report) (Hockey: Paragraph [263], [0264], [0265] [0380], [0638], [0643], [0644], [0646])
47.	In claim 23:  Hockey disclose the system of supra, including wherein the user interface is a first user interface, and wherein the operations further comprise: 
receiving, from the user device via the first user interface, a request to create the second user account for the user with the second service provider server; (Hockey: Paragraph [0307], [00309], [0310], [0313])
based on the request to create the second user account, redirecting the user device to a second user interface associated with the second service provider, wherein the redirecting comprises transmitting information associated with the first user account to the second server; and (Hockey: Paragraph [0452], [0468], [0531], [0623])
receiving, from the second server, the second user account access token for accessing the second user account. (Hockey: Paragraph [0317], [0318],[0319], Fig. 3)

Response to Arguments
48.	Applicant’s arguments with respect to the rejection under U.S.C. 112 rejections with respect to claims 1, 8, and 15, Applicant's amendments deleted and amended the rejected subject matter. The Applicants amendments and remarks have been fully considered and are persuasive. The U.S.C. 112 rejection is withdrawn. 
49.	Applicant’s arguments with respect to the rejection under U.S.C. 101 rejections with respect to claims 1-3, 5-8, 10-20, and 22-23, Applicant's amendments and remarks have been fully considered and are not persuasive.
	The Applicants arguments recite that the amended claims are not directed to an abstract idea. The Applicants arguments further argue that the additional elements recited in the claims integrate the abstract idea into a practical application. In addition, the amended claims include elements that are significantly more than an abstract idea. 
The Examiner respectfully disagrees. The Applicant arguments are improper. The amended claim 1, as drafted, are steps directed to the linking between the first user account and the second user account using the token exchange enables the user to view data and initiate transactions associated with both the first and second user accounts on a common user interface, and without requiring the user to log in to different user accounts separately. Respectfully, all of the above steps recite an abstract idea. The above system limitations, under it broadest reasonable interpretation, covers steps describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers are concepts related to certain methods of Organizing Human Activity, more specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). This also aligns with the Applicants specification where it recites “The present specification generally relates to online account onboarding and linking, and more specifically, to linking online accounts from different online service providers” (Specification: Paragraph [0001]) and “applications 116 may interface with the user interface application 112 for improved efficiency and convenience” (Specification: Paragraph [0028]). Therefore claims 1-3, 5-8, and 10-22 are an abstract idea.
In regards to Example 42, Example 42 is technical solution/improvement to a technical problem. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).” (Subject Matter Eligibility Examples: Abstract Ideas, pages 18-19). The amended claims, as drafted, are a business solution to a business problem (i.e., steps that describe receiving, accessing, associating financial data with a user specifically associating (i.e. linking) online accounts with various online service providers). In the amended claims, the judicial exception is not integrated into a practical application. The additional components and elements recite the components of non-transitory memory, hardware processors, user device, server, and access token. The computer hardware is recited at a high-level of generality (i.e., hardware processor performing a generic computer function of receiving, transmitting, and selecting data and a memory to store the data to associate and display the results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The Applicants Specification are align with the above conclusion where it recites: the service provider server may include at least one of a computer server, a PC, a laptop, a virtual machine, etc (Specification: Paragraph [0032]) , the components of the computer system 600 also include a system memory component 610 (e.g., RAM), a static storage component 616 (e.g., ROM), and/or a disk drive 618 (e.g., a solid-state drive, a hard drive). The computer system 600 performs specific operations by the processor 614 and other components by executing one or more sequences of instructions contained in the system memory component 610. For example, the processor 614 can perform the two-way accounts onboarding and linking functionalities described herein according to the processes 300 and 500. (Specification: Paragraph [0074]), Logic may be encoded in a computer readable medium, which may refer to any medium that participates in providing instructions to the processor 614 for execution. Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media. In various implementations, non-volatile media includes optical or magnetic disks, volatile media includes dynamic memory, such as the system memory component 610, and transmission media includes coaxial cables, copper wire, and fiber optics, including wires that comprise the bus 612. In one embodiment, the logic is encoded in non- transitory computer readable medium. In one example, transmission media may take the form of acoustic or light waves, such as those generated during radio wave, optical, and infrared data communications. (Specification: Paragraph [0075]), and the computer system 600 includes a bus 612 or other communication mechanism for communicating information data, signals, and information between various components of the computer system 600. The components include an input/output (I/O) component 604 that processes a user (i.e., sender, recipient, service provider) action, such as selecting keys from a keypad/keyboard, selecting one or more buttons or links, etc., and sends a corresponding signal to the bus 612. The I/O component 604 may also include an output component, such as a display 602 and a cursor control 608 (such as a keyboard, keypad, mouse, etc.). (Specification: Paragraph [0073]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1-20 do not integrate into a practical application. 
	In regards to Step 2B: the additional components and elements recite the components of non-transitory memory, hardware processors, user device, server, and access token. The additional elements and components that are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and do not provide significant more. Therefore claims 1-3, 5-8, 10-20, and 22-2 do not provide significantly more.

50.	Applicant’s arguments with respect to the rejection under U.S.C. 102 rejections with respect to claims 1-3, 5-8, 10-20, and 22-2, Applicant's amendments and remarks have been fully considered and are not persuasive. 
	The Applicants argument argues that the amended claim 1 that the cited references, alone or in combination, fail to disclose the limitations of "determining a composite function based ….. from executing the first function" (Amendments & Remarks, pg. 20-21).
	The Examiner respectfully disagrees. For at least these reasons, the Applicants arguments are improper. The U.S.C 102 rejection have been updated with the new limitations and amendments above. All limitations are disclosed in Hockey (See U.S.C 102 rejection). 


Conclusion
51.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693